DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kittl et al (U.S. 2016/0042956) in view of Raisanen et al (U.S. 2013/0292807), and further in view of Kil et al (U.S. 2006/0094199).

Regarding claim 1. Kittl et al discloses a semiconductor device (FIG. 6) comprising:
a channel region (FIG. 6, item 200; [0021], i.e. high mobility channel material 200) of a substrate ([0025], i.e. the substrate is a high Ge SiGe alloy or Ge) comprising a germanium containing material ([0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%));
a gate structure (FIG. 6) comprising a germanium oxide (GeO2) interface layer (FIG.6, item 400 IL bottom portion; [0025], i.e. IL may comprise GeO2) that is directly on the substrate (FIG. 6, item 200), 
a metal oxide layer (FIG. 6, item 400 IL top portion; [0022], i.e. substantially a valence-3-metal oxide on top) directly on the germanium oxide (GeO2) interface layer (FIG.6, item 400 IL bottom portion; [0022], i.e. i.e. with substantially a substrate material oxide in the lower portion),
a high-k dielectric layer (FIG. 6, item 500, 2nd dielectric) comprising hafnium, aluminum, oxygen ([0027], i.e. second dielectric layer may comprise a material selected from the group consisting of hafnium oxide, aluminum oxide, or combinations therein) directly on the metal oxide layer (FIG. 6, item 400 IL top portion), and 
a gate conductor (FIG. 6, item 600) present atop the high-k dielectric layer (FIG. 6, item 500), 
wherein the germanium in the germanium oxide (GeO2) interface layer (FIG.6, item 400 IL bottom portion; [0022], i.e. treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) (block 106)) has a higher concentration at an interface with the metal oxide layer (FIG. 6, item 400, IL top portion) than at an interface with the substrate ([0025], i.e. the substrate is a high Ge SiGe alloy or Ge) (The resulting IL 400 may be compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition or may be substantially a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top).
Regarding the concentration of germanium at an interface with the substrate.
Applicant’s originally files specification in [0069] states the germanium containing substrate may include be composed of germanium (Ge) or silicon germanium (Ge). A germanium substrate may be substantially 100 at. % germanium (Ge), e.g., greater than 95 at. % germanium (Ge). In some instances, a substantially 100 at. % germanium substrate may be 99.99 at. % germanium or greater.
Kittl et al in [0017] states such as high Ge, SiGe (Ge>80%) channels and in [0025] the substrate is a high Ge SiGe alloy or Ge.
Therefore Kittl et al meets applicant’s claimed limitation of the concentration of germanium at an interface with the substrate. 
It would have been obvious to one of ordinary skill in the art to wherein the germanium in the germanium oxide (GeO2) interface layer has a higher concentration at an interface with the metal oxide layer than at an interface with the substrate by having high Ge, SiGe (Ge>80%) channels and the substrate is a high Ge SiGe alloy or Ge as these are well known materials for substrates for making field effect transistors (Kittl et at, abstract) 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
and	
the channel region ([0021], i.e. high mobility channel material).
Kittl discloses hafnium oxide, aluminum oxide, and combinations therein ([0027], i.e. second dielectric layer may comprise a material selected from the group consisting of hafnium oxide, hafnium silicon oxide, lanthanum oxide, lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, titanium oxide, tantalum oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, yttrium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobate, or combinations therein), and a field effect transistor ([0018], a field effect transistor… comprise a high-mobility channel material) with a channel region [0021], i.e. high mobility channel material 200)  
Kittl et al fails to explicitly disclose a source region and drain region on opposing sides of the channel region.
However, Kittl et al disclose a field effect transistor ([0018], a field effect transistor… comprise a high-mobility channel material) with a channel region [0021], i.e. high mobility channel material 200).
it would have been obvious to one of ordinary skill in the art that a source region and drain region on opposing sides of the channel region as it is well known that field effect transistors have a source and drain on opposite sides of a channel region of a field effect transistor since a field effect transistor inherently have a source, drain, and channel.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Kittl fails to explicitly disclose the germanium oxide (GeO2) interface layer includes nitrogen from a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment, the nitrogen being incorporated into the germanium oxide interface layer by substitution of nitrogen for oxygen items at a concentration ranging from 1% to 30%.
The limitation “a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment” is a product by process limitation in a device claim.  As long as the limitation a germanium oxide (GeO2) interface layer that includes nitrogen is met, the process limitation is met.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Raisanen et al teaches a germanium oxide (GeO2) interface layer that includes nitrogen, the nitrogen being incorporated into the germanium oxide interface layer by substitution of nitrogen for oxygen items at a concentration ranging from 1% to 30% ([0038], i.e. first dielectric material 204 comprises a continuous monolayer of SiGeOxNy)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Since Both Kittl et al and Raisanen et al teach a GeO2 interface layer, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Kittl et al with the germanium oxide (GeO2) interface layer that includes nitrogen as disclosed by Raisanen et al.  The use of first dielectric material comprises a continuous monolayer of SiGeOx or SiGeOxNy in Raisanen et al provides for interface layer of either SiGeOx or SiGeOxNy one would have expected the interface layer to function equally well as a known equivalent substitution (Raisanen et al, Claim 6).
Kittl et al and Raisanen et al fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen.
However, Kil et al teaches a high-k dielectric layer comprising hafnium, aluminum and oxygen ([0012], i.e. Here, the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1).
	It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in kittl et al with the high-k dielectric layer comprising hafnium, aluminum and oxygen as disclosed by Kil et al.  The use of the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1 in Kil et al provides for a semiconductor device with improved leakage characteristics (Kil et al, [0009]).

Regarding claim 5. Kittl et al in view of Raisanen et al and Kil et al discloses all the limitations of the semiconductor device of Claim 1 above 
Kittl et al discloses a wherein the source and drain regions are doped ([0040], i.e. source and drain regions)
kittl et al fails to explicitly disclose with an n-type dopant selected from the group consisting of antimony, arsenic and phosphorous.
However, it would have been obvious to one of ordinary skill in the art to have doped the source and drain with an n-type material such as antimony, arsenic and phosphorous as these are well known materials to dope n-type sources and drains for a p-type substrate for making field effect transistors. 

Regarding claim 8. Kittl et al in view of Raisanen et al and Kil et al discloses all the limitations of the semiconductor device of Claim 1 above.
Kittl et al further disclose wherein germanium containing material is germanium, silicon germanium or a combination thereof ([0025], i.e. the substrate is a high Ge SiGe alloy or Ge).

Regarding claim 17. Kittl et al discloses a gate material stack comprising:
a gate structure (FIG 6) present on a germanium containing channel (FIG. 6, item 200; [0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels), the gate structure (FIG 6) comprising an interface dielectric material (FIG. 7, item 400 IL bottom layer) of GeO2 ([0025], i.e. IL may comprise GeO2) that is directly on the germanium containing channel (FIG. 6, item 200), a metal oxide layer (FIG. 6, item 400 IL top portion; [0022], i.e. substantially a valence-3-metal oxide on top) directly on the interface dielectric material (FIG.6, item 400 IL bottom portion; [0022], i.e. i.e. with substantially a substrate material oxide in the lower portion), a high-k dielectric layer (FIG. 6, item 500) comprising hafnium, aluminum and oxygen ([0027], i.e. second dielectric layer may comprise a material selected from the group consisting of hafnium oxide, hafnium silicon oxide, lanthanum oxide, lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, titanium oxide, tantalum oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, yttrium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobate, or combinations therein) on the metal oxide (FIG. 6, item 400 IL top portion), and a gate conductor (FIG. 6, item 600) present atop the high-k dielectric layer (FIG. 6, item 500)
wherein the germanium in the interface dielectric material (FIG. 6, item 400, IL bottom portion; [0022], i.e. treatment is performed that mixes with and penetrates the first dielectric layer and reacts with the substrate of the semiconductor body to form a new interface layer (IL) (block 106))  has a higher concentration at an interface (The resulting IL 400 may be compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition or may be substantially a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top) with the metal oxide layer (FIG. 6, item 400, IL top portion) than at an interface (The resulting IL 400 may be compound of substrate material, valence-3 metal and oxygen), may have a graded or non-uniform composition or may be substantially a bi-layer (i.e. with substantially a substrate material oxide in the lower portion and substantially a valence-3-metal oxide on top) with the germanium containing channel (FIG. 6, item 200; [0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels).
Regarding the concentration of germanium at an interface with the substrate.
Applicant’s originally files specification in [0069] of states the germanium containing substrate may include be composed of germanium (Ge) or silicon germanium (Ge). A germanium substrate may be substantially 100 at. % germanium (Ge), e.g., greater than 95 at. % germanium (Ge). In some instances, a substantially 100 at. % germanium substrate may be 99.99 at. % germanium or greater.
Kittl et al in [0017] states such as high Ge, SiGe (Ge>80%) channels and [0025] the substrate is a high Ge SiGe alloy or Ge.
Therefore Kittl et al meets applicant’s claimed limitation of the concentration of germanium at an interface with the substrate. 
It would have been obvious to one of ordinary skill in the art to wherein the germanium in the germanium oxide (GeO2) interface layer has a higher concentration at an interface with the metal oxide layer than at an interface with the substrate by having high Ge, SiGe (Ge>80%) channels and [0025] the substrate is a high Ge SiGe alloy or Ge as these are well known materials for substrates for making field effect transistors (Kittl et at, abstract) 
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Kittl fails to explicitly disclose a germanium oxide (GeO2) interface layer that includes nitrogen from a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment, the nitrogen being incorporated into the germanium oxide interface layer by substitution of nitrogen for oxygen items at a concentration ranging from 1%to30%.
The limitation “a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment” is a product by process limitation in a device claim.  As long as the limitation a germanium oxide (GeO2) interface layer that includes nitrogen is met, the process limitation is met.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Raisanen et al teaches a germanium oxide (GeO2) interface layer that includes nitrogen, the nitrogen being incorporated into the germanium oxide interface layer by substitution of nitrogen for oxygen items at a concentration ranging from 1%to30% ([0038], i.e. first dielectric material 204 comprises a continuous monolayer of SiGeOxNy)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Since Both Kittl et al and Raisanen et al teach a GeO2 interface layer, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Kittl et al with the germanium oxide (GeO2) interface layer that includes nitrogen as disclosed by Raisanen et al.  The use of first dielectric material comprises a continuous monolayer of SiGeOx or SiGeOxNy in Raisanen et al provides for interface layer of either SiGeOx or SiGeOxNy one would have expected the interface layer to function equally well as a known equivalent substitution (Raisanen et al, Claim 6).
Kittl et al and Raisanen et al fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen.
Kittl discloses hafnium oxide, aluminum oxide, and combinations therein.
Kittl fails to explicitly disclose a high-k dielectric layer comprising hafnium, aluminum and oxygen.
However, Kil et al teaches a high-k dielectric layer comprising hafnium, aluminum and oxygen ([0012], i.e. Here, the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1).
	It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Kittl et al with the high-k dielectric layer comprising hafnium, aluminum and oxygen as disclosed by Kil et al.  The use of the HfxAlyOz dielectric film consists of a first HfxAlyOz thin film and a second HfxAlyOz thin film laminated on the first HfxAlyOz thin film, and the first and second HfxAlyOz thin films are different in compositions of Hf and Al from each other such that a ratio of Hf:Al in the first HfxAlyOz thin film is 1:2 and a ratio of Hf:Al in the second HfxAlyOz thin film is 2:1 in Kil et al provides for a semiconductor device with improved leakage characteristics (Kil et al, [0009]).

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claims 1 and 17.  Applicant argues: 
Raisanen et al. only discloses an atomic layer deposition process that includes nitrogen radicals. This is far removed from Applicants’ claimed process that includes forming a metal oxide layer and then oxidizing the metal oxide layer, in which the materials provide an interface layer of germanium oxide (GeO2). The nitrogen radical deposition sequence disclosed in Raisanen et al. is inapplicable to oxidation. Further, there is no reference to forming a metal oxide alloy with elements from a III-V semiconductor substrate disclosed in Raisanen et al. that would provide an interface layer of germanium oxide (GeO2).

Applicant is arguing that Raisanen et al process of making the structure is different than applicant’s claimed process.  
However, Raisanen et al was not used in the current rejection.
Applicant’s arguments are moot.

Applicant further argues: 
Kil et al. also fails to render Applicants' claims unpatentable. Referring to page 8 of the Office Action, the Examiner has cited Kil et al. for allegedly disclosing forming a high-k dielectric material layer composed of hafnium. However, Kil et al. is far removed from the currently amended claims. The claims have been amended to reflect that the interface layer be composed of germanium oxide. This composition is not taught or suggested throughout the entirety of the Kil et al. reference.

Applicant appears to be arguing against Kil et al because Kil et al does not disclose the GeO2 interface layer.
However, Kil was not used to teach the GeO2 interface layer.
Kittl et al discloses the GeO2 interface layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:

Applicant further argues:
Kittle et al. is far removed from Applicants' claims. Kittle et al. does make a disclosure regarding a germanium oxide interface layer. There is no teaching or suggestion throughout the Kittle et al. of the germanium oxide interface layer having a germanium concentration at the interface with the overlying metal oxide layer being greater than the germanium content with the substrate. However, Kittle et al. discloses that the substrate is either 100% germanium or high germanium content silicon germanium, which leads away from the interface between the germanium oxide layer and the germanium containing substrate having a greater germanium content than the opposing interface that is opposite the substrate. 
 Accordingly, Kittle fails to teach or suggest a structure in which "the germanium in the germanium oxide (GeO2) interface layer has a higher concentration at an interface with the metal oxide layer than at an interface with the substrate", as recited in amended claim 1. Similar subject matter is recited in claim 17. 
. 


Applicant appears to be arguing that Kittl et al does not teach nor disclose an interface layer of GeO2 because Kittl et al substrate is 100% germanium.
However, a cited above in the rejection and Fig 6 of Kittl et al, Kittl et al discloses an interface layer of GeO2.
Applicant’s arguments are not persuasive.

Furthermore, applicant argues that Kittl et al discloses that the substrate is either 100% germanium or high germanium content silicon germanium, which leads away from the interface between the germanium oxide layer and the germanium containing substrate having a greater germanium content than the opposing interface that is opposite the substrate.
However, applicant’s originally files specification in [0069] of states the germanium containing substrate may include be composed of germanium (Ge) or silicon germanium (Ge). A germanium substrate may be substantially 100 at. % germanium (Ge), e.g., greater than 95 at. % germanium (Ge). In some instances, a substantially 100 at. % germanium substrate may be 99.99 at. % germanium or greater.
Applicant’s arguments that Kittl et al teaches away from applicant’s invention raises 112(a) issues since applicant’s own disclosure teaches the same substrate concentration.
Applicant’s arguments are not persuasive.

Applicant further argues, Kil et al. fails to teach or suggest a structure including an interface been the germanium containing substrate and the interface dielectric material of germanium, oxygen and nitrogen layer that includes “a region of germanium oxide (GeO2)”.
However, Kil et al was not used to teach applicant’s claimed limitation.  Raisanen et al teaches applicant’s claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Applicants have amended claims 1 and 17 to further recite that the germanium oxide interface layer includes nitrogen from a nitridation process. Support for this amendment is found in paragraph [0079] of Applicants' originally filed patent specification. The nitridation process is applied after the ozone process is applied that creates the germanium oxide interface, and therefore integrates nitride into the germanium oxide interface. An interface of germanium oxide and nitrogen is not taught or suggested in Kittl et al. 
Accordingly, Kittl et al. fails to teach or suggest "a gate structure comprising a 
germanium oxide (GeO2) interface layer that includes nitrogen from a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment, the germanium oxide (GeO2) interface layer is directly on the substrate", as recited in amended claim 1. Similar limitations are recited in claim 17. 

Applicant is arguing that Kittl fails to teach gate structure comprising a germanium oxide (GeO2) interface layer that includes nitrogen from a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment.
However Kittl et al was not used to teaches comprising a germanium oxide (GeO2) interface layer that includes nitrogen.
Raisanen discloses applicant’s claimed limitation of a germanium oxide (GeO2) interface layer that includes nitrogen
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues that a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment.
The limitation “a nitridation process that is applied subsequently to forming the germanium oxide using an ozone treatment” is a product by process limitation in a device claim.  As long as the limitation a germanium oxide (GeO2) interface layer that includes nitrogen is met, the process limitation is met.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Raisanen et al teaches a germanium oxide (GeO2) interface layer that includes nitrogen.
Applicant’s arguments are not persuasive.

Applicant further argues:

Applicants have further amended the claims to reflect that: "the nitrogen being 
incorporated into the germanium oxide interface layer by substitution of nitrogen for oxygen items at a concentration ranging from 1% to 30%". Kittl et al. fails to teach or suggest these elements of Applicants' amended claims.

	Applicant is arguing that Kittl et al fails to disclose concentration of the nitrogen in the germanium oxide interface layer. 
	However, Raisanen et al discloses the concentration of the nitrogen in the germanium oxide interface layer.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Regarding claims 1 and 17.  Applicant argues:
Kittl et al. also leads away from hafnium containing high-k dielectric layers, and therefore, can not provide an interface dielectric adjacent to a high-k dielectric including hafnium as Applicants' have claimed. More specifically, Kittl et al. recites the following: Referring again to FIG. 1, following the cleaning, a first dielectric layer is deposited upon a semiconductor body, such as a valence-3-element oxide material (block 104). In one embodiment, the examples of the valence-3-element oxide may include A12O32, Sc2O3, Y203, or other rare earth oxides. According to the exemplary embodiment, this first dielectric layer is referred to as the "first high-k" layer. Note, valence-3-metal oxides are chosen for the first dielectric layer since they result in superior gate stack properties as compared to the use of other oxides as first dielectric layers. For example, the use of HfO2 as first dielectric layer may diminish the quality of gate stacks on high-mobility semiconductor such as Ge. In one embodiment, the first dielectric layer may be deposited thinly, e.g., a thickness of up to 1 nm, and more particularly 0.2 to 1 nm. The high-k layer is preferably deposited directly on a clean surface of the semiconductor body without a pre-existing interface layer (IL). 
Applicants have further amended the claims to reflect that: "the nitrogen being 
incorporated into the germanium oxide interface layer by substitution of nitrogen for oxygen items at a concentration ranging from 1% to 30%". Kittl et al. fails to teach or suggest these elements of Applicants' amended claims. 
Clearly, Kittl et al. leads away from hafnium containing gate structures, as Applicants' have claimed. Kittl et al. leads away from being combined with any other reference in a manner that may teach or suggest each and every limitation of Applicants' claimed structure. 

Applicant appears to be arguing that Kittl et al hafnium oxide is not a high-k dielectric because as applicant’s has pointed out the use of HfO2 as first dielectric layer may diminish the quality of the gate stacks on high-mobility semiconductor such as Ge.
Examiner agrees with applicant on this point, however, Kittl does not use HfO2 in the first dielectric layer.
Applicant appears to be arguing that Kittl intermediate step of creating the interfacial layer does not teach applicant’s claimed high-k layer on top of applicant’s interfacial layer.
However, Kittl does not use HfO2 as a first dielectric.  Kittl uses the first dielectric layer as an intermediated process step to create the interfacial layer in paragraphs [0020] the examples of the valence-3-element oxide may include Al2O3, Sc2O3, Y2O3, or other rare earth oxides. According to the exemplary embodiment, this first dielectric layer is referred to as the "first high-k" layer and [0024], i.e. In one embodiment, the O3 treatment may be performed at elevated temperatures and using less than 1 nm layer of valence-3-element oxide of the high-k layer so that the IL 400 grows).
Furthermore, Kittl et al second dielectric was used to disclose applicant’s claimed high-k dielectric.   Kittl et al discloses in FIG. 6, of the device, that item 500 is a second dielectric of hafnium oxide.
Applicant appears to be thinking that Kittl et al first dielectric was used for applicant’s high-k dielectric.  However, Kittl et al second dielectric was used for applicant’s claimed High-K dielectric material.
Applicant’s arguments are not persuasive.

Applicant further argues:
Kittle et al. fails to teach or suggest “a gate structure present on a germanium containing channel, the gate further comprising an interface dielectric material of GeO2 that is directly on the germanium channel”, as recited in amended claim 17.

However, Kittl et al disclosed applicant’s proposed amended claimed limitation as recited below.
Kittle et al discloses a gate structure (FIG 6) present on a germanium containing channel (FIG. 6, item 200; [0017], i.e. high mobility channel materials, such as high Ge SiGe (Ge>80%) channels), the gate structure (FIG 6) comprising an interface dielectric material (FIG. 7, item 400 IL bottom layer) of GeO2 ([0025], i.e. IL may comprise GeO2) that is directly on the germanium containing channel (FIG. 6, item 200).
Applicant’s arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             

/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822